Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED between counsel in the matter of the above reappraisement appeals, subject to the approval of the Court, that the appraisements in the said appeals were made in the same manner as the. appraisements in the case of United States v. Gothic Watch Co., Reap. Dec. 7712, affirming the judgment in Reap. Dec. 7438; and that the issues involved herein are the same in all material respects as the issues in said cited case; and that the record in said Reap. Dec. 7712 may be incorporated into the records of the above appeals.
IT IS FURTHER AGREED that the above appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find that the attempted appraisement embodied in the second return of value by the appraiser of the merchandise covered by each of these appeals, was illegal, null, and void, and that the appraiser’s original return of value in each case, as reported by him to the collector of customs, constituted his appraisal of the merchandise pursuant to section 500 of the Tariff Act of 1930 (19 U. S. C. § 1500), and was final and conclusive in the absence of any appeal pursuant to section 501 of said act (19 U. S. C. § 1501).
Judgment will be rendered accordingly.